t c memo united_states tax_court todd john daniels petitioner v commissioner of internal revenue respondent docket no filed date todd john daniels pro_se randall craig schneider for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the sole issue for decision is whether the period of limitations in which respondent may assess petitioner’s tax for has expired unless otherwise indicated all section references are to the internal revenue code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in california petitioner’s mother sandra kay heiser had an individual_retirement_account ira at charles schwab inc when she passed away in the ira was transferred to the sandra kay heiser trust trust petitioner was appointed the trustee and he and his sister were named beneficiaries each having a interest charles schwab inc issued the trust a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for reporting a taxable_distribution of dollar_figure and federal_income_tax withheld of dollar_figure for the transfer from the ira to the trust on date petitioner as trustee of the trust filed form_1041 u s income_tax return for estates and trusts reporting income of dollar_figure and an income distribution_deduction in the same amount for distributions made to petitioner and his sister a schedule_k-1 beneficiary’s share of income deductions credits etc reported dollar_figure as petitioner’s share of the trust’s income but did not report that form 1041-t allocation of estimated_tax payments to beneficiaries had been filed on date petitioner filed an amended form_1041 reporting income of dollar_figure and claiming a deduction of dollar_figure for state_income_tax withheld an income distribution_deduction of dollar_figure for distributions made to petitioner and his sister and a refund of dollar_figure for federal_income_tax withheld a schedule_k-1 reported dollar_figure as petitioner’s share of the trust’s income petitioner timely filed form 1040ez income_tax return for single and joint filers with no dependents for reporting wage income of dollar_figure and interest_income of dollar_figure he received the distribution from the trust but did not report it in income on his form 1040ez on date more than three years after petitioner filed his tax_return respondent mailed petitioner a notice_of_deficiency on date petitioner timely petitioned the court for redetermination of the deficiency arguing that he was entitled to a refund of or a_trust is generally allowed to deduct taxable_income distributed to its beneficiaries see sec_651 sec_661 this income-distribution deduction implements the he-who-gets-the-income-pays-the-tax principle if a_trust keeps income the trust is supposed to pay tax on it but if a_trust distributes income the beneficiary is supposed to pay the tax tarpo v commissioner tcmemo_2009_222 credit for the dollar_figure of tax withheld and that the statute_of_limitations barred assessment of his tax_liability on date respondent issued the trust a refund of dollar_figure dollar_figure of tax withheld plus dollar_figure of interest thus resolving the first issue in dispute the only issue remaining in dispute is whether the period of limitations has expired opinion i burden_of_proof sec_6501 provides that the amount of any_tax imposed shall be assessed within three years after the return was filed petitioner contends that respondent is barred from assessing his tax for under sec_6501 the bar of the period of limitations is an affirmative defense and the party raising this defense must specifically plead it and prove it rule sec_39 sec_142 101_tc_374 aff’d without published opinion 40_f3d_385 5th cir petitioner has pleaded the defense properly thus we proceed to address his contention in questioning the validity of the notice_of_deficiency by asserting that the notice was mailed after the expiration of the 3-year period of limitations petitioner initially must prove the filing_date of his tax_return and that respondent mailed him the notice_of_deficiency after the 3-year expiration date for the period of limitations see 95_tc_227 85_tc_535 respondent concedes that petitioner has proven both thus petitioner has established a prima facie case that the period of limitations precludes respondent from making the relevant assessment for and the burden of going forward shifts to respondent see mecom v commissioner t c pincite respondent must introduce evidence that the assessment for is not barred by the period of limitations under sec_6501 id if respondent makes such a showing the burden of going forward with the evidence shifts back to petitioner id pincite notwithstanding the shifting of the burden of going forward the burden of ultimate persuasion never shifts from the party who pleads the bar of the period of limitations 51_f2d_1042 8th cir aff’g 17_bta_848 mecom v commissioner t c pincite n ii six-year period of limitations respondent relies on the six-year period of limitations under sec_6501 as an exception to the general three-year period sec_6501 generally provides that a six-year period of limitations is applicable when a taxpayer omits_from_gross_income an amount includible therein which is greater than of the amount of gross_income stated in the return petitioner has established a prima facie case that the general period of limitations has expired therefore respondent bears the burden of going forward to establish that the amount petitioner omitted exceed sec_25 of the gross_income reported in his return if respondent makes such a showing the burden shifts back to petitioner to prove that an amount he omitted from gross_income in his return shall not be taken into account because it is disclosed in the return or in a statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item see sec_6501 in applying sec_6501 we must consider whether an adjustment to the taxpayer’s gross_income might be apparent from the face of the return to the reasonable man 64_tc_460 although sec_6501 does not require that the return disclose the exact amount of the omitted income t he disclosure must be more substantial than providing a clue that would intrigue the likes of sherlock holmes but need not recite every underlying fact 133_tc_1 citing quick trust v commissioner 54_tc_1336 aff’d 444_f2d_90 8th cir for purposes of in the amendment to sec_6501 this provision was moved to sec_6501 sec_6501 gross_income includes those items listed in sec_61 carr v commissioner tcmemo_1978_408 under sec_61 gross_income specifically includes i ncome from an interest in an estate_or_trust petitioner reported gross_income of dollar_figure on his form 1040ez of that amount is dollar_figure petitioner failed to report as gross_income his dollar_figure share of the trust’s income that was distributed to him in see sec_61 sec_652 sec_662 therefore respondent has met his burden of proving that petitioner omitted from gross_income an amount exceeding of the gross_income he reported on his form 1040ez petitioner did not reference the trust or the trust’s returns anywhere on his form 1040ez where the individual return makes no reference to the trust as a source_of_income we do not consider any documents in addition to the individual returns in determining whether the omitted income was adequately disclosed gouveia v commissioner tcmemo_2004_256 finding that the six-year period of limitations applied because the taxpayers omitted from gross_income an amount of trust income properly includible on their return in excess of of the gross_income they reported and the commissioner was not apprised of the nature and amount of the omitted income see also connell bus co v commissioner tcmemo_2004_131 the trust returns were not considered when determining the amount of gross_income omitted under sec_6501 because the taxpayers’ returns made no reference to the trusts or the trusts’ returns therefore petitioner has not proven that any amount he omitted from his return was adequately disclosed accordingly the period of limitations in which respondent may assess petitioner’s tax remains open under sec_6501 petitioner does not dispute the correctness of respondent’s adjustments in the notice_of_deficiency accordingly respondent’s determination in the notice_of_deficiency is sustained in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
